Citation Nr: 0206782	
Decision Date: 06/24/02    Archive Date: 07/03/02	

DOCKET NO.  97-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1977 to September 1987 and from August 1990 to August 
1991, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  

A BVA decision dated in December 2000 denied six of the seven 
claims the veteran then had on appeal.  That decision also 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for a back disorder 
and remanded the case to the RO for additional development.  
Following completion of the requested development, the case 
was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim and all available evidence has been 
obtained by the RO.

2.  A chronic low back disorder was not manifested during 
service, nor was arthritis of the lumbosacral spine 
manifested within one year of separation from service.

3.  The veteran is not shown to have a low back disorder that 
is causally or etiologically related to any low back 
complaints treated during service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board acknowledges that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  Collectively, the 
July 1997 rating decision, the statement of the case, the 
Board's December 2000 remand decision and the supplemental 
statement of the case issued following the completion of the 
development requested by the Board's remand have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reason her claim was denied.  The veteran 
was specifically informed of the enactment of the VCAA and 
the substance of its provisions in a letter dated in May 
2000.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are private medical records.  In addition, 
the veteran has been afforded a VA examination in connection 
with her claim.  Further, one of the purposes of the Board's 
remand was to afford the veteran an opportunity to identify 
additional records to support her claim, but the veteran 
identified no additional records to be obtained.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran in developing the 
facts pertinent to her claim and that no further action is 
necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

The veteran essentially contends that she currently has a low 
back disorder that is related to service.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty in the active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for certain chronic diseases, 
such as osteoarthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The veteran's service medical records include reports of 
medical examinations performed in June 1976 and July 1977 
which show no pertinent defects or abnormalities.  A service 
medical record dated in October 1980 shows the veteran was 
seen in the emergency room with complaints of low back pain 
with muscle spasms, radiation of pain and numbness and 
tingling down both buttocks.  Following the examination, the 
diagnosis/assessment was paravertebral muscle spasm.  The 
veteran was seen later in October 1980 and indicated that she 
was feeling better than when she was originally seen.  The 
assessment was resolving muscle spasm that now appeared as a 
strain.  A service medical record dated in January 1987 shows 
the veteran was seen with complaints of low back pain after 
moving heavy objects the previous evening.  The assessment 
was a muscle strain.  A report of a medical examination 
performed in June 1987 showed no pertinent defects or 
abnormalities.  On the physical examination questionnaire 
portion of the examination, the veteran reported that she 
seldom had back pain after physical activity and noted a 
mechanical back sprain in 1981 that was not considered 
disabling.  

Naval Reserve physical examinations performed in October 
1989, June 1991 and October 1993 contain no evidence of 
complaints, clinical findings or diagnosis of a low back 
disorder.  On all three examinations, the veteran denied 
experiencing backaches or recurrent back pain.  A private 
radiological consultation report dated in April 1996 showed 
the lumbosacral spine demonstrated normal bony alignment and 
mineralization.  There was mild to moderate L4-L5 and 
moderate L5 - S1 degenerative disc disease.  There was no 
fracture, lytic or sclerotic lesion.  

A report of a VA examination performed in June 1996 shows the 
veteran related that in 1978 and 1981 she sprained one of her 
ankles and hurt her back slipping down stairs.  The veteran 
reported that she experienced a dull throbbing sensation in 
her low back.  Physical examination showed the lower limbs 
were of good equal strength proximately and distally.  Ankle 
jerks were one plus and equal and plantar reflexes were 
flexor.  There was no sensory impairment or other 
neurological abnormalities.  There was no straight leg 
raising pain and no lumbosacral flexion pain.  

A report of a VA examination performed in September 2001 
shows the veteran related that she continued to work as a 
mechanic for an airline and was able to perform her job.  The 
examiner noted that the veteran stated that she did not 
realize that she was here for a back examination and was not 
fully prepared to talk about her back.  The examiner recorded 
that the veteran could not remember anything about her back 
and had no specific memory of any specific injury to her 
back.  She then remembered that she did have muscle spasms of 
her back due to physical training.  She then felt that 
perhaps long hours that she had working performing data entry 
might have aggravated her back.  The veteran related that she 
experienced discomfort in her low back in the lumbosacral 
area and occasionally would have cramping muscle spasms in 
her low back.  She also reported experiencing pulsations in 
the right side of her back, but did not believe she had any 
true numbness or paresthesias.  She reported that she took no 
medication for her back and did stretches for her back.  
Physical examination showed the veteran stood straight 
without scoliosis, tilt or list observable.  There was no 
particular tenderness to palpation over the spinous process 
or the paraspinous musculature.  There was no paraspinous 
muscle spasm.  She was able to forward flex and bring her 
fingertips to the level of her ankles.  She was able to side 
bend to the right and to the left 35 degrees.  Sensation was 
intact throughout the lower extremities.  X-rays showed a 
slight decrease in the normal lumbar lordosis and there was 
approximately 50 percent loss of disc space at L4-L5 with 
small anterior osteophytes at this level.  There was also 
approximately 75 percent loss of disc space at the L5 - S1 
level, also with anterior osteophyte formation.  The 
diagnosis following the examination was mechanical low back 
pain with evidence of radiculopathy with early degenerative 
changes of the lumbosacral spine.  

The examiner reviewed the veteran's medical records, 
including her service medical records.  He noted that the 
veteran was seen in the emergency room in October 1980 for 
complaints associated with her low back that was diagnosed as 
a muscle spasm.  He noted a follow-up treatment later in 
October.  He indicated that no other pertinent complaints 
were recorded until January 1987 when the veteran was seen 
after lifting a heavy object the preceding night and 
experienced tightening and low back pain.  There was no 
subsequent follow up.  The examiner summarized that the 
records appeared to show that the veteran had some low back 
pain on at least two occasions while in the service, one time 
over a 10-day period and improved and the second later in the 
1980's.  He indicated that her most recent annual physical 
examination appeared to show that she had no problems with 
her back.  The examiner explained that taking into 
consideration the veteran's present subjective complaints and 
the objective findings, the review of the records, and the 
veteran's history, he felt that the veteran had an 
intermittent problem with her low back.  He indicated that it 
was difficult to relate her present back complaints to 
service.  He noted that the two episodes of low back pain in 
service did not cause her any lasting problems and he felt 
that the veteran's present back problems had a much greater 
likelihood of being caused by the type of work that she had 
performed more recently as an aircraft mechanic and to her 
age.  Essentially, he did not feel that the two minor 
episodes of back pain in the service were the cause of her 
relatively minor back problems at this time.  

Based on this record, the Board must conclude that the 
veteran does not have a back disorder that is related to her 
period of active service.  The Board acknowledges that the 
veteran was treated for complaints of back pain during 
service, but service medical records clearly show that no 
chronic back disorder was shown during service.  This fact 
was confirmed by the examiner who performed the September 
2001 VA examination by stating that the veteran experienced 
two minor episodes of back pain in service.  Nevertheless, 
regardless of the severity of the veteran's back complaints 
during service, it is possible that a current back disorder 
could be related to those complaints.  However, there is no 
medical evidence of record that in any way demonstrates that 
a current back disorder is related to the complaints the 
veteran had during service.  In this regard, arthritis of the 
lumbosacral spine was shown more than one year following 
separation from service and the examiner who performed the 
September 2001 examination specifically stated that he did 
not feel that the two episodes of back pain in service were 
the cause of her current back problems.  In the absence of 
medical evidence that demonstrates that a current back 
disorder was in some way related to service, there is no 
basis for granting service connection for a disorder first 
shown following service.  

The Board would observe that in the Board's December 2000 
remand decision and in the May 2001 letter to the veteran 
from the RO, she and her representative were specifically 
informed of the need to submit medical evidence of a 
relationship between a current disability and an injury, 
disease or event in service.  No such medical evidence was 
submitted in connection with the veteran's claim, so the only 
evidence regarding a relationship between a current back 
disorder and service is from the September 2001 VA 
examination, which concludes that the two are not related.  

Accordingly, the Board concludes that service connection for 
a low back disorder is not established.  In short, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim in that it indicates that there is no 
nexus or relationship between the veteran's current back 
disorder and the back complaints treated in service.  As 
such, the preponderance of the evidence is against the 
veteran's claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not an approximate balance of positive or negative 
evidence to permit an allowance of the veteran's claim.  


ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

